Title: To James Madison from William Savage, 13 October 1803
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica Octor. 13th. 1803
					
					My last was July 20th. since which I have not been Honored with any of your letters.
					This accompanies my Account with the United States up to the begining of September Amounting to £52: 3/ Currency equal to 156 Dollars 46 Cents as on the Vouchers.
					The Admiral here Sir Jno. Thomas Duckworth seems much disposed to pursue the most lenient measures towards the American Seamen.  In every case that I have applied for liberation of Seamen, my request has been granted, provided He was Satisfied that Those applied for were Natives of the United States or Citizens of a long Standing with families.  He has assured me of his intentions to pursue this line of Conduct.  I am sorry to observe great numbers of Irish & Scotch men have been in possession of protections & when an examination takes place at my instance they are found to be Foreigners & of course have been refused.
					The Act of the Congress of the 28 February entitled an Act Supplementary to an Act Concerning Consuls & Vice Consuls & in my opinion has been productive of much good, by preventing masters of Vessels from turning their people on Shore & leaving them in Distress, which was one principal Cause of the magnitude of my Accounts, which is evident from the Account now transmitted which embraces near seven months & Since the 18h. June Seventy Seven American Vessels have enter’d this port.  The Blockade of Hispaniola has been one Cause for this unusual number.
					I have the pleasure to remark that the Beef & Pork that came here from the United States is in general of a Better quality than formerly & a much greater Attention is paid to the mode of putting it up which gives it a greater reputation & although the Americans have not acquired the Secret of packing their provisions to keep as what comes  from Ireland, yet as the American provisions can be rendered cheaper than Irish, the demand increases every year.  I Have the Honour to be with Due respect. Your Ob Hume. Sert.
					
						Wm. Savage
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
